DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The many filed IDS documents have been considered. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. Please see MPEP 2004, which in part provides guidance as follows:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “means for detecting an urge of the user to urinate” present in claim(s) 12 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means for” for performing the claimed function;
b) The term “means for” is modified by the functional language “detecting an urge of the user to urinate”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means for detecting” present in claim(s) 12, this limitation is taken to describe the user feeling the urge to urinate or automatic detection of such an urge, as described in para. 292 of the instant specification, as well as monitoring a state of the bladder of the user, as set forth in claims 2 and 13. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows: 
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

 Claims 12 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 12, the claim recites, “a patch externally on a dermis of the user”. Such positive recitation of the patch on the dermis of the user renders the claim as being directed to or encompassing configured to be affixed externally on a dermis of the user”.
Regarding claim 14, the claim recites, “the patch affixed proximate to an ankle bone of the user”. Such positive recitation of the patch affixed proximate to an ankle bone of the user renders the claim as being directed to or encompassing a human organism. It is recommended that Applicant amend the claim such that the human organism is recited passively, i.e. “the patch configured to be affixed proximate to an ankle bone of the user”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 1, 5, 12, 16, and 20 is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree a time period would need to differ from the claimed approximate time periods in order to be outside the claimed ranges since Applicant does not set forth in the application how the term “approximately” is intended to be 
As a result of dependence on independent claims 1 and 12, subsequent dependent claims 2-11 and 13-19 are also rejected as indefinite.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-8, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creasey et al. (US 2016/0129248) (hereinafter Creasey) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Creasey in view of Brink et al. (US 2016/0136420) (hereinafter Brink).
Regarding claims 1 and 12, Creasey discloses a method and system for treatment for an overactive bladder of a user (Abstract; Para. 80-81), the method comprising: affixing a patch externally on a dermis of the user (Abstract), the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user (Para. 57, in reference to Fig. 7: “… a substrate with adhesive on a side for adherence to skin”; Para. 58, second to last sentence: “The chips can be packaged separately on a substrate, including a flexible material”), an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators, and electrodes directly coupled to the substrate and the electronic package (Fig. 7, SOC 400 and electrodes 408, wherein Fig. 4 depicts stimulators 404 and control unit 402 with SOC 400; Para. 57: “… a substrate with… the SOC 400, or electronic package, and one or more electrodes 408 disposed between the dermis and the adhesive surface”; Fig. 8 depicts patch with neural stimulator 800 and processor/communications 804); means for detecting an urge of the user to urinate (Para. 80: “Overactive bladder: When the user feels a sensation of needing to empty the bladder urgently, he or she presses a button on the Controller to initiate stimulation”; Para. 81: “Incontinence: A person prone to incontinence of urine because of unwanted contraction of the bladder uses the SBA to… to inhibit contraction of the bladder and reduce incontinence of urine.  The nerve could be activated continuously, or intermittently when the user became aware of the risk of incontinence, or in response to a sensor indicating the volume or pressure in the bladder”); means for activating the patch after the detecting, the means for activating comprising generating an electrical stimuli via the electrodes (Para. 57: “The electrodes provide electrical stimuli 
Creasey does not explicitly disclose activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate. Creasey does disclose that when the user feels a sensation of needing to empty the bladder urgently, he or she presses a button on the controller to initiate stimulation (Para. 80), which suggests that the user would initiate stimulation immediately in response to detecting an urge to urinate. Creasey further discloses that the nerve could be activated intermittently when the user became aware of the risk of urine incontinence, or in response to a sensor indicating the volume or pressure in the bladder in the bladder (Para. 81), further suggesting that stimulation be activated by the user or automatically immediately in response to detection of risk of urine incontinence. As such, the Examiner submits that Creasey inherently discloses activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate because the evidence discussed above shows Creasey’s teachings in activating the patch immediately after detection of an urge to urinate.
In the alternative, in regards to grounds of rejection for this limitation as obvious, Brink teaches electrical stimulation to inhibit bladder contraction (Front Page) wherein after detection of contraction of the bladder (i.e. an urge to urinate), electrical stimulation is delivered to inhibit bladder contraction (Fig. 5, boxes 80-82). Brink also teaches that electrical stimulation is delivered immediately after the detected bladder contraction (Para. 86, third sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey to include activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate. Making this modification would amount to use of a known technique (stimulation immediately after detecting urge to urinate as taught by Brink) to improve similar devices and methods (Creasey) in the same way (treatment of overactive bladder) (see MPEP 2141(III)(C)).
Regarding claims 2 and 13, Creasey discloses the detecting comprising monitoring a state of a bladder of the user (Para. 80-81).
Regarding claims 7 and 18, Creasey discloses the electrical stimuli comprising voltage-regulated square waves having frequencies between 10 and 50 Hz, and having currents between 20 mA and 200 mA (Para. 53, second sentence).
Regarding claims 8 and 19, Creasey discloses the electronic package further comprising sensing circuits and an electronic switch to alternate between stimulating and sensing, the electrodes providing the stimulating and the sensing (Para. 36).
Regarding claim 10, Creasey discloses the control unit applying an electrical signal via the stimulators to the electrodes to generate electrical stimuli of varying tissue depths based on a variation of power (Para. 59, pg. 4, ll. 14-17: “This configuration can be used to apply an electric stimulating field at various tissue depths by varying the power introduced to the electrode contacts”).
Regarding claim 11, Creasey discloses the electrodes comprising a pair of interlocking electrodes, the control unit applying a time-varying voltage signal via the stimulators to the interlocking electrodes to generate a beam forming electrical stimuli (Para. 63, second sentence; Fig. 12 depicts interlocking electrodes with gating structure 1200 generating beam electrical stimuli).
Regarding claim 20, Creasey discloses a method of treatment for an overactive bladder of a user experiencing a symptom of overactive bladder (Abstract, para. 80-81), the method comprising: providing a topical nerve stimulator (Abstract; Fig. 7, stimulator 414) comprising one or more electrodes and a power supply in electrical communication with the one or more electrodes (Fig. 7, SOC 400 with electrodes 408; Fig. 4 depicts SOC 400 with power supply 412; Para. 52, 4th to last sentence: “Also present is an internal power supply 412, which may be, for example, a battery”); affixing the one or more electrodes on a dermis of the user (Abstract); wherein the user activates the topical nerve 
Creasey does not explicitly disclose activating the topical nerve stimulator within approximately 60 seconds of detecting an urge to urinate. Creasey does disclose that when the user feels a sensation of needing to empty the bladder urgently, he or she presses a button on the controller to initiate stimulation (Para. 80), which suggests that the user would initiate stimulation immediately in response to detecting an urge to urinate. Creasey further discloses that the nerve could be activated intermittently when the user became aware of the risk of urine incontinence, or in response to a sensor indicating the volume or pressure in the bladder in the bladder (Para. 81), further suggesting that stimulation be activated by the user or automatically immediately in response to detection of risk of urine incontinence. As such, the Examiner submits that Creasey inherently discloses activating the patch within 60 seconds of the detecting of an urge to urinate because the evidence discussed above shows Creasey’s teachings in activating the patch immediately after detection of an urge to urinate.
In the alternative, in regards to grounds of rejection for this limitation as obvious, Brink teaches electrical stimulation to inhibit bladder contraction (Front Page) wherein after detection of contraction of the bladder (i.e. an urge to urinate), electrical stimulation is delivered to inhibit bladder contraction (Fig. 5, boxes 80-82). Brink also teaches that electrical stimulation is delivered immediately after the detected bladder contraction (Para. 86, third sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey to include activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate. Making this modification would amount to use of a known technique (stimulation immediately after detecting urge to urinate as taught by Brink) to improve similar devices and methods (Creasey) in the same way (treatment of overactive bladder) (see MPEP 2141(III)(C)).
Claim(s) 3-4 and 14-15 are rejected under 35 U.S.C. 103 unpatentable over Creasey in view of Burnett et al. (US 2010/0160712) (hereinafter Burnett), in the alternative, under 35 U.S.C. 103 as obvious over Creasey in view of Brink in view of Burnett.
Regarding claims 3-4 and 14-15, Creasey or Creasey in view of Brink do not teach the patch affixed behind and/or below an ankle bone of the user, the electrical stimuli activating a tibial nerve of the user. Burnett, however, teaches use of a patch affixed behind and/or below an ankle bone of the user (Fig. 26, patch 252 has this positioning) that generates electrical stimuli activating a tibial nerve of the user (Para. 154, 2nd sentence: “The microneedle patch 252 is configured such that an electrical current generated by the controller 218 is passed through the microneedle patch 252… generating an electrical or magnetic stimulus to… the tibial nerve 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey or Creasey in view of Brink to include the patch affixed behind and/or below an ankle bone of the user, the electrical stimuli activating a tibial nerve of the user. Making this modification would be useful for treatment of overactive bladder (Para. 70, second sentence: “Because tibial nerve 24 is targeted… particularly suited for the treatment of OAB”).
Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Creasey in view of Tai (US 2013/0006322) or, in the alternative, under 35 U.S.C. 103 as obvious over Creasey in view of Brink in view of Tai.
Regarding claims 5 and 16, Creasey or Creasey in view of Brink do not teach that the generating the electrical stimuli has a duration of 10 seconds. Tai, however, teaches non-invasive methods to treat urological disorder (Front Page) wherein pulses are applied in stimulation intervals from 0.5 to 200 seconds with a rest period of no electrical stimulation able to cause bladder inhibition during stimulation intervals (Para. 9, 4th
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey or Creasey in view of Brink such that the generating the electrical stimuli has a duration of 10 seconds. Making this modification would be useful for causing bladder inhibition during stimulation intervals, as taught by Tai.
Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Creasey et al. (US 2017/0281938) (hereinafter Creasey ‘938) or, in the alternative, under 35 U.S.C. 103 as obvious over Creasey in view of Brink, further in view of Creasey ‘938.
Regarding claims 6 and 17, Creasey discloses the electrical stimuli comprising square waves (Para. 53, 2nd sentence). Creasey or Creasey in view of Brink do not teach the square waves having an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 3 and 30 pulses per second.
Creasey ‘938, however, teaches a topical nerve stimulator and sensor for bladder control (Front Page) which uses square waves having amplitudes of between 20 and 100 volts, pulse widths of between 100 and 500 microseconds, and a pulse repetition rate of between 3 and 30 pulses per second (Para. 96). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey or Creasey in view of Brink such that the square waves have an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 3 and 30 pulses per second, as taught by Creasey ‘938. Making this modification would be useful for providing stimulation parameters useful for applications in bladder control, as taught by Creasey ‘938.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Yoo et al. (US 2017/0361093) (hereinafter Yoo) or, in the alternative, under 35 U.S.C. 103 as obvious over Creasey in view of Brink in view of Yoo.
Regarding claim 9, Creasey or Creasey in view of Brink do not teach receiving the patch as a kit that includes instructions that instruct the user to activate the patch within 10-15 seconds of the user feeling the urge to urinate.
Yoo, however, teaches kits for peripheral nerve stimulation (Front Page) which includes instructions (Fig. 14, instructions 276) for using a neurostimulator for the treatment of overactive bladder disorder by a user (Para. 203, 3rd sentence – end; Para. 211, last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey or Creasey in view of Brink to include receiving the patch as a kit that includes instructions that instruct the user to activate the patch within 10-15 seconds of the user feeling the urge to urinate in view of Yoo’s teachings. Making this modification would be useful for providing a user with instructions for using a neurostimulator for treatment of overactive bladder disorder, as suggested by Yoo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792